NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              CLINT G., Appellant,

                                         v.

      DEPARTMENT OF CHILD SAFETY, L.G., F.G., K.G., Appellees.

                              No. 1 CA-JV 20-0140
                                FILED 8-18-2020


            Appeal from the Superior Court in Yavapai County
                         No. P1300JD201900087
                           P1300JD202000014
                 The Honorable Anna C. Young, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of Florence M. Bruemmer PC, Anthem
By Florence M. Bruemmer
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Eric Devany
Counsel for Appellee Department of Child Safety
                           CLINT G. v. DCS et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Cynthia J. Bailey joined.


H O W E, Judge:

¶1           Clint G. (“Father”) appeals from the juvenile court’s order
terminating his parental rights to his children, L.G., F.G. and K.G.1 For the
following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
juvenile court’s order. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 2 ¶ 2 (2016).
Clint G. and Kyra C. (“Mother”) are the biological parents of L.G., F.G., and
K.G. In 2017, the children were sent to Texas to live with Lori C.
(“Grandmother”) after she was awarded guardianship through a Texas
court. According to an Arizona Department of Child Safety report, the
children’s parents had been abusing substances and were not successful at
completing reunification services in Texas. The parents then moved to
Arizona.

¶3            In October 2019, Father was convicted of second-degree
burglary, trafficking in stolen property, theft, and forgery and was
sentenced to five years in prison. Two months later, the Department
received a report that Mother was being investigated for trafficking stolen
goods. As part of the investigation, police officers searched Mother’s home
and found methamphetamine, weapons, and ammunition in plain view
and within access of the children. While the officers were in the home, L.G.
pulled from the couch a “rolled 1 dollar bill” and a “plastic bindle baggy
containing .3 grams of meth.”

¶4            The officers arrested Mother and the Department took the
children into custody because they could not locate Grandmother. The
children were each given a hair follicle drug test and each child tested
positive for methamphetamine. As part of the Department’s investigation,


1      The juvenile court also terminated the parental rights of the
children’s mother, but she is not a party to this appeal.


                                      2
                            CLINT G. v. DCS et al.
                            Decision of the Court

Grandmother also submitted to drug testing and tested positive for
methamphetamine and THC.

¶5            The Department found the children dependent as to Father in
March 2020. The Department subsequently moved to terminate his parental
rights alleging neglect and length of incarceration due to a felony conviction
under A.R.S. § 8–533(B)(2) and (4).

¶6             In March 2020, the court held a combined dependency,
revocation of guardianship, and termination hearing. At the hearing, a
Department case manager testified that although the children were not in
an adoptive placement, they were adoptable, and their current placement
was meeting their needs. The case manager further opined that termination
was in the children’s best interests because it would free them for adoption
to a safe and appropriate home. She also testified that failing to terminate
Father’s parental rights would be detrimental because the children would
be at risk of continued neglect or exposure to substances.

¶7              The juvenile court terminated Father’s rights to the children,
finding that termination was warranted on both grounds alleged and that
termination would be in the children’s best interests. The court found that
terminating Father’s parental rights would benefit the children because it
would further the plan of adoption and protect them from further neglect
and substance abuse. It also found that the children were adoptable and
noted that the children’s placement was meeting all their needs and was the
least restrictive placement available. Father timely appealed.

                                DISCUSSION

¶8             Father challenges only the juvenile court’s best-interests
finding, arguing that insufficient evidence supports the juvenile court’s
ruling that terminating his parental rights was in the children’s best
interests. A juvenile court’s termination order is reviewed for an abuse of
discretion. E.R. v. Dep’t of Child Safety, 237 Ariz. 56, 58 ¶ 9 (App. 2015). “The
juvenile court, as the trier of fact in a termination proceeding, is in the best
position to weigh the evidence, observe the parties, judge the credibility of
witnesses, and make appropriate findings.” Jesus M. v. Ariz. Dep’t of Econ.
Sec., 203 Ariz. 278, 280 ¶ 4 (App. 2002). We accept the juvenile court’s factual
findings unless no reasonable evidence supports them and will affirm a
termination order unless the order is clearly erroneous. Bobby G. v. Ariz.
Dep’t of Econ. Sec., 219 Ariz. 506, 508 ¶ 1 (App. 2008).

¶9            Terminating parental rights is in the children’s best interests
if the children will benefit from the termination or will be harmed if the


                                       3
                           CLINT G. v. DCS et al.
                           Decision of the Court

relationship continues. Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz. 174,
179 ¶ 20 (App. 2014). Relevant factors in this determination include whether
the current placement is meeting the children’s needs, an adoption plan is
in place, and the children are adoptable. Demetrius L., 239 Ariz. at 3–4 ¶ 12.
Moreover, “[i]n a best interests inquiry . . . we can presume that the interests
of the parent and child diverge because the court has already found the
existence of one of the statutory grounds for termination by clear and
convincing evidence.” Kent K. v. Bobby M., 210 Ariz. 279, 286 ¶ 35 (2005).

¶10            Here, the juvenile court found that Father had neglected the
children by failing to protect them from Mother’s and Grandmother’s
substance abuse and neglect. It also found that the children’s current
placement was meeting all their needs and that the Department was
making efforts to locate an adoptive placement. Additionally, the case
manager testified that the children are adoptable and that the children
would benefit from termination because it would further the plan for
adoption and provide them with stability and permanency. She also
testified that if Father’s rights were not terminated, the children would be
at risk of continued neglect and exposure to substances. As such, sufficient
evidence supports the court’s finding that terminating Father’s parental
rights was in the children’s best interests.

¶11           Father also maintains that the case manager’s testimony that
the children would be adopted by a safe and appropriate home that meets
their needs is “purely speculation at best.” We decline to consider Father’s
assertion because we will not substitute our judgment for that of the
juvenile court about the credibility and weight of witness testimony. See
Jesus M., 203 Ariz. at 282 ¶¶ 4, 12. Moreover, availability of a likely adoptive
parent is only one potential benefit relevant to a best-interests assessment,
and the record here reflects that additional factors sufficiently support the
juvenile court’s determination that terminating Father’s parental rights
would benefit the children.

                               CONCLUSION

¶12           For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA
                                         4